Exhibit 99.1 Release No. 1007-02FOR IMMEDIATE RELEASE Oct. 23, 2007 RAYMOND JAMES FINANCIAL, INC. ANNOUNCES FOURTH QUARTER RESULTS; REPORTS RECORD ANNUAL NET INCOME AND REVENUES ST. PETERSBURG, Fla. – Raymond James Financial, Inc. today reported a 24 percent increase in unaudited net income to $62,967,000, or $0.53 per diluted share, for the fourth quarter ended Sept. 30, 2007, on net revenues of $691,636,000, compared to net income of $50,928,000, or $0.44 per diluted share, for fiscal 2006’s fourth quarter. Unaudited net income for the 12 months of fiscal 2007 was reported at a record $250,430,000, up from 2006’s $214,342,000, while net revenues increased to a record $2,609,915,000 from $2,348,908,000 the previous year. Diluted earnings per share were $2.11 versus $1.85 for the prior year. “From the perspective of the 20th anniversary of Black Monday, against the economic landscape of $90 oil, a sub-prime crisis and an apparently weakening U.S. economy, it’s my pleasure to elaborate on an excellent fourth fiscal quarter, capping a very good fiscal year ended in September. Quarterly gross and net revenues of $839 million and $692 million, respectively, exceeded last year by 21 percent and 17 percent, while paralleling the preceding quarter closely. Although net income trails last quarter’s record by 8 percent, it exceeded last year’s comparable quarter by 24 percent, at $63 million,” stated Chairman and CEO Thomas A. James. “Quarterly net income benefited from a lower than normal tax rate, but the annual rate was 35 basis points below our projection of 36.5 percent. On the other side of the ledger, as predicted in last month’s release, net income was adversely impacted by poor trading results related to the sub-prime crisis, and by the large addition to the allowance for loan losses at Raymond James Bank arising from the extraordinary level of attractive loan purchases in the fourth quarter. Those reserves exceeded recent levels of additions by $9 to $12 million and reduced reported pre-tax profits accordingly. Raymond James is not in the sub-prime mortgage business and actual losses from bad loans continue to be very small. “The Private Client group continued to drive profitability as the quarter’s commissions and fees increased 22 percent from last year. Investment Banking revenues were also up 32 percent, resulting from vibrant merger and acquisition activity. Net interest remains the major contributor to pre-tax profits, representing 68 percent of the total, up 37 percent from last year,” he continued. “Annual results set new records with gross revenues crossing $3 billion for the first time at $3.1 billion and net revenues at $2.6 billion, up 18 percent and 11 percent, respectively, from last year. Net income of $250 million reflected an increase of 17 percent over last year. Diluted earnings per share were $2.11, up 14 percent from $1.85 last year. “While all operations are performing well and expected to generate attractive growth long term, the risks in the market have increased, attributable to the unexpectedly favorable results in the stock market in spite of the unpropitious economic conditions mentioned earlier.” The company will conduct its quarterly conference call Wednesday, Oct. 24, at 4:15 p.m. EDT. The telephone number is 877-777-1972. The call will also be available on demand on the company’s Web site, raymondjames.com, under “About Our Company,” “Investor Relations,” “Financial Reports,” “Quarterly Analyst Conference Call.” The subjects to be covered may also include forward-looking information. Questions may be posed to management by participants on the call, and in response the company may disclose additional material information. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three wholly owned broker/dealers (Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd.) and Raymond James Investment Services Limited, a majority-owned independent contractor subsidiary in the United Kingdom, have a total of more than 4,750 financial advisors serving approximately 1.6 million accounts in 1,567 locations throughout the United States, Canada and overseas. In addition, total client assets are currently near $215 billion, of which approximately $37.1 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding economic conditions, management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2006 annual report on Form 10-K and quarterly reports for the quarters ended December 31, 2006, March 31, 2007, and June 30, 2007, on Form 10-Q, which are available on raymondjames.com and sec.gov. -more- Release No. 1007-02Raymond James Financial, Inc. Page 2 Raymond James Financial, Inc. Unaudited Report For the periods ended September 30 (all data in thousands, except per share earnings) Fourth Quarter Fiscal Year 2007 2006 % Change 2007 2006 % Change Gross revenues $ 838,926 $ 692,493 21% $3,109,579 $2,645,578 18% Net revenues 691,636 590,339 17% 2,609,915 2,348,908 11% Net income 62,967 50,928 24% 250,430 214,342 17% Net income per share - diluted $ 0.53 $ 0.44 20% $ 2.11 $ 1.85 14% Weighted average common and common equivalent shares outstanding - diluted 119,743 117,072 118,693 115,738 Balance Sheet Data September September 2007 2006 Total assets $ 16.2 bil. $ 11.5 bil. Shareholders' equity $1,758 mil. $1,464 mil. Book value per share $15.07 $12.83 Management Data Quarter Ended YTD September September June September September 2007 2006 2007 2007 2006 Total financial advisors: United States 4,336 4,446 4,307 4,336 4,446 Canada 341 326 341 341 326 United Kingdom 81 71 76 81 71 # Lead managed/co-managed: Corporate public offerings in U.S. 9 22 22 78 97 Corporate public offerings in Canada 6 3 14 30 29 Financial assets under management $ 37.1 bil. $ 31.8 bil. $36.1 bil. $ 37.1 bil. $ 31.8 bil. - more - Release No. 1007-02Raymond James Financial, Inc. Page 5 September June March September 2007 2007 2007 2006 Client Assets $215 bil. $207 bil. $198 bil. $182 bil. Client Margin Balances $1,526 mil. $1,441 mil. $1,408 mil. $1,363 mil. Quarter Ended Year Ended September 30, September 30, September 30, September 30, 2007 2006 2007 2006 (in 000’s) Revenues: Private Client Group $ 516,330 $ 428,541 $ 1,938,154 $1,679,813 Capital Markets 132,990 125,623 506,498 487,419 Asset Management 61,223 53,818 234,875 207,821 RJBank 93,572 45,717 279,572 114,692 Emerging Markets 15,957 11,903 59,083 55,263 Stock Loan/Borrow 19,401 17,342 68,685 59,947 Private Equity (3,637) 8,370 8,280 17,312 Other 3,090 1,179 14,432 23,311 Total $ 838,926 $ 692,493 $ 3,109,579 $ 2,645,578 Income Before Provision for Income Taxes: Private Client Group $58,337 $38,931 $219,864 $168,519 Capital Markets 15,944 20,657 68,966 78,221 Asset Management 13,997 13,460 60,517 48,749 RJBank 2,043 5,945 27,005 16,003 Emerging Markets 1,966 (4,536) 3,640 2,857 Stock Loan/Borrow 2,008 1,031 5,003 8,001 Private Equity (1,040) 2,735 3,577 8,468 Other 2,350 696 3,652 11,248 Pre- Tax Income $95,605 $78,919 $392,224 $342,066 – more – RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Quarter-to-Date (in thousands, except per share amounts) Three Months Ended Sept. 30, Sept. 30, % June 30, % 2007 2006 Change 2007 Change Revenues: Securities commissions and fees $ 459,513 $ 375,425 22% $ 462,047 (1%) Investment banking 60,432 45,953 32% 51,818 17% Investment advisory fees 53,589 46,763 15% 51,754 4% Interest 212,265 149,449 42% 191,691 11% Net trading profits 42 7,439 (99%) 7,050 (99%) Financial service fees 33,531 32,807 2% 30,285 11% Other 19,554 34,657 (44%) 28,108 (30%) Total Revenues 838,926 692,493 21% 822,753 2% Interest Expense 147,290 102,154 44% 134,093 10% Net Revenues 691,636 590,339 17% 688,660 0% Non-Interest Expenses: Compensation, commissions andbenefits 466,828 405,549 15% 462,459 1% Communications and information processing 31,081 26,424 18% 28,828 8% Occupancy and equipment costs 20,032 18,380 9% 19,983 0% Clearance and floor brokerage 8,084 8,722 (7%) 8,180 (1%) Business development 21,815 19,971 9% 22,416 (3%) Investment advisory fees 12,837 10,500 22% 12,111 6% Other 39,735 23,299 71% 29,156 36% Total Non-Interest Expenses 600,412 512,845 17% 583,133 3% Income before minority interest and provision for income taxes 91,224 77,494 18% 105,527 (14%) Minority Interest (4,381) (1,425) (207%) (4,371) 0% Income before provision for income taxes 95,605 78,919 21% 109,898 (13%) Provision for income taxes 32,638 27,991 17% 41,545 (21%) Net Income $62,967 $ 50,928 24% $68,353 (8%) Net Income per share-basic $ 0.54 $ 0.45 20% $ 0.59 (8%) Net Income per share-diluted $ 0.53 $ 0.44 20% $ 0.57 (7%) Weighted average common shares outstanding-basic 116,440 113,812 116,135 Weighted average common and common equivalent shares outstanding-diluted 119,743 117,072 119,140 -more- RAYMOND JAMES FINANCIAL, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF INCOME (UNAUDITED) Year-to-Date (in thousands, except per share amounts) Twelve Months Ended September 30, September 30, % 2007 2006 Change Revenues: Securities commissions and fees $ 1,740,717 $ 1,561,504 11% Investment banking 192,114 158,598 21% Investment advisory fees 206,076 179,366 15% Interest 726,992 469,981 55% Net trading profits 16,476 27,156 (39%) Financial service fees 125,214 128,811 (3%) Other 101,990 120,162 (15%) Total Revenues 3,109,579 2,645,578 18% Interest Expense 499,664 296,670 68% Net Revenues 2,609,915 2,348,908 11% Non-Interest Expenses: Compensation, commissions andbenefits 1,766,690 1,601,037 10% Communications and information processing 114,161 103,576 10% Occupancy and equipment costs 79,881 72,593 10% Clearance and floor brokerage 30,746 28,329 9% Business development 88,067 78,579 12% Investment advisory fees 47,452 40,524 17% Other 100,421 90,363 11% Total Non-Interest Expenses 2,227,418 2,015,001 11% Income before minority interest and provision for income taxes 382,497 333,907 15% Minority Interest (9,727) (8,159) (19%) Income before provision for income taxes 392,224 342,066 15% Provision for income taxes 141,794 127,724 11% Net Income $250,430 $ 214,342 17% Net Income per share-basic $2.17 $ 1.90 14% Net Income per share-diluted $2.11 $ 1.85 14% Weighted average common shares outstanding-basic 115,608 112,614 Weighted average common and common equivalent shares outstanding-diluted 118,693 115,738 – 30 – For more information, please contact Tracey Bustamante at 727-567-2824. Visit the Raymond James Press Center at raymondjames.com/media.
